MAXEY, District Judge,
after stating tbe case, delivered tbe opinion of tbe court.
In tbe disposition of this appeal it has not been deemed necessary to consider the errors assigned by the appellant, as it is apparent from an examination of the record that he has no possible ¡interest in the merits of the controversy. To maintain a suit in a .court of justice, the party plaintiff must have some interest in the *186subject-matter of the litigation, either legal or equitable, absolute or contingent, personal or fiduciary; and, where the want of interest clearly appears, the suit, whether in a court of law or equity, should be dismissed, without considering questions in which some third party may be alone interested. In House v. Mullen, 22 Wall., at page 46, 22 L. Ed., at page 839, it is said by the supreme court:
“The authorities are very clear that such a misjoinder, or the bringing of a suit by a plaintiff who shows no interest of any kind in the suit, is fatal to the bill, if taken on demurrer or answer.”
The vice chancellor, in Baxter v. Baxter, 43 N. J. Eq. 86, 10 Atl. 816, used the following language:
“The complainants, it would seem, therefore are, in respect to the action they ask the court to take concerning the lands, mere intermeddlers. They are seeking judicial aid in respect to a matter in which they have no interest, either personal or fiduciary. The rule, I think, must be regarded as fundamental, that no person can maintain an action respecting a subject-matter in respect to which he has no interest, right, or duty, either personal or fiduciary.”
And in the case of Attorney General v. United Kingdom Electric Tel. Co., 30 Beav. 291, the master of the rolls said:
“Nothing is more clear than this (I am keeping distinct the questions of injury to private property and the injury to the public): That one man cannot come into this court and complain of an injury affecting the property of another person. That other person, if his property is injuriously affected, must come into this court and bring forward his own case, and request the interposition of this court to protect him from having his property injured or injuriously affected by the acts of the defendant.”
Dix v. Insurance Co., 22 Ill. 272; Dicey, Parties, marg. p. 500, c. 34; 15 Enc. PI. & Prac. p. 468, notes.
That the appellant was a mere volunteer in this case, without interest entitling him to invoke the aid of the court, is plainly disclosed by the record. The purchase of the property was originally made by him for the Pacific Improvement Company, and the latter was acting for and in the interest of the Houston & Texas Central Railway Company. It is admitted by counsel for the appellant in their brief that upon the delivery of the master commissioner’s deed, and surrender of the possession of the property to him, on June 30, 1898, the appellant, in pursuance of the agreement under which he purchased the property, conveyed the railway and property thereto appurtenant to the Houston & Texas Central Railway Company; and the lands purchased by him, and not appurtenant to the railway, he conveyed to Thomas H. Hubbard. The petition which he interposed, to require the receiver to pay the taxes, was filed on the 10th day of November, 1898, — more than four months after he had partéd with the naked legal title, the only interest or claim which he seems ever to have had in the property. Whether, therefore, the receiver should be required to pay the taxes in question, involves an issue to which the appellant is in no sense a party. A sale of the,railway to satisfy the taxes would not affect his property rights, and he may safely remit the protection and preservation of the property to the guardianship of those who own and control it. The railway company itself is not complaining, and, *187until it puts in motion the machinery of the courts, its rights, if any it enjoys, will not he considered. The circuit court was right in . dismissing the petition of the appellant, and its order to that effect is affirmed.,